Transferred. In this writ application, the relator seeks review of the revocation of his probation. He does not seek to reverse or modify his conviction or sentence. Hence, this is not a writ application relating to a conviction or a sentence, and does not constitute a matter over which this Court has exclusive jurisdiction. It was properly filed originally in the court of appeal. La.Const. 1974, Art. 5 § 5(E). See State v. James Williams, 418 So.2d 1351.
DIXON, C.J., and CALOGERO, J., dissent from the order transferring this application. The only thing this application does “relate to” is the sentence, to determine whether it shall be made executory, and this Court has exclusive jurisdiction.